Case 5:19-cv-00532-RAO Document 23 Filed 05/15/20 Page 1 of 1 Page ID #:786



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         MARIA D. C.,1                           Case No. EDCV 19-00532-RAO
12
                           Plaintiff,
13
               v.                                JUDGMENT OF REMAND
14
         ANDREW M. SAUL,
15       Commissioner of Social Security,
                          Defendant.
16
17
              In accordance with the Memorandum Opinion and Order filed concurrently
18
     herewith,
19
              IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20
     of Social Security is reversed and the matter is remanded to the Commissioner for
21
     an immediate award of benefits consistent with the Memorandum Opinion and
22
     Order.
23
24   DATED:         May 15, 2020                          /s/
25                                          ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
